DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Original Filing filed on 11/25/2019.
3.	This Office Action is made Non-Final.
4.	Claims 1-20 are pending.
5.	Claims 3, 5-16, 18-20 are objected to for allowable subject matter.
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 5/19/2021, 11/25/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8, 9, and 20 the phrase "such that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d)
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 17-20 are rejected under 35 U.S.C. 101 as covering non-statutory subject matter. The claim recites “a computer program product comprising a computer readable storage medium...” The claimed invention is non-patent eligible subject matter because applicant claims program per se and not recited in combination with non-transitory medium. Upon review of the specification, it is not clear whether or not the medium is a statutory medium. It is suggested to amend the claims to recite “non-transitory computer readable storage medium”
Allowable Subject Matter
Claims 3-8, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Furthermore, claims 9-16 would be allowed if 35 U.S.C. 112b rejection is overcome and claims 1-8 and 17-20 are cancelled.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1, 2, 4, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ITAKURA US 20120311226 hereafter Itakura. 

As to Claim 1.    Itakura discloses a computer-implemented method comprising [Title: Computer apparatus, computer system and method]:
receiving an index number [i.e. identifier, PCI numbers; Section 0053: The components have different indexes] for each of a plurality of physical processing units [Fig. 1 (see Computer Modules 100a-d), Fig. 5 (Table for Computer Modules, see 0096), Sections 0054, 0057, 0099, 0139: The active computer modules-100 includes CPUs 101s. The management port is a communication port for receiving signal for managing the active computer modules-100. The host column in Fig 5 has identifiers of computer modultes-100. Each computer module identifies the logical connection by assigning PCI numbers],  
      each of the plurality of physical processing units [i.e. Computer Modules-100 includes CPUs-101] communicatively coupled to each of a plurality of switch chips in a leaf-spine topology [Fig. 1 (Illustrates leaf-spine topology), Fig. 5, Section 0054, 0096: The active computer module-100 includes CPU and a chip set. There is a connection between each computer module and switch],
	assigning at least one of the plurality of physical processing units [i.e. Computer Modules] to a first virtual drawer [Section 0083, 0141: The VB number constitutes identified value for VS and described in virtual bridge (VB) management table. The computer system includes one or more computer modules and plural I/O drawers 720 housing one or more I/O adapters] by updating an entry in a virtual drawer table [Section 0119: In the virtual management table the entries corresponding to the virtual bridges are updated and value in the port number corresponding to virtual bridge that indicate ports used by I/O adapters of active computer module that are connected] indicating an association between the respective index  number of the at least one physical processing unit and an index of the first virtual drawer [Figs. 1, 4, 13 (Depicts I/O Drawers-720), Sections 0117, 0139, 0147, 0148: I/O adapters connected to computer module-100a is connected to virtual switch. Virtual switches to logically connect each computer module and I/O adapters, and each computer module identifies the logical connection by assigning PCI bus numbers. The I/O drawers 720 store one or more PCIe switches. The PCIe in the I/O drawers are connected to one or more I/O adapters (i.e. storage devices see 0061) and PCIe switches stored in the I/O drawers  via the management port], 
 and performing a drawer management function [i.e. managing] based on the virtual drawer table [Figs. 1, 4, 13 (Depicts I/O Drawers-720), Sections 0070, 0141, 0148: The entire configuration of the computer system and of each unit focus on management tables for managing correspondence relationship between each of the function units. The computer system includes one or more computer modules and plural I/O drawers 720 housing one or more I/O adapters. I/O drawers connected to management port].
 
As to Claim 2.  Itakura discloses the computer-implemented method of claim 1, wherein the virtual drawer table includes at least one of a V2C table mapping virtual drawer indices to physical processing unit indices or a C2V table mapping physical processing unit indices to virtual drawer indices [Figs. 4-5, 13, Sections 0096, 0119, 0141: FIG. 5 for example is the structure table that retains connection relations between the I/O adapters (i.e. drawers) and each computer module. In the virtual management table the entries corresponding to the virtual bridges are updated and value in the port number corresponding to virtual bridge that indicate ports used by I/O adapters of active computer module that are connected. The computer system includes one or more computer modules and plural I/O drawers 720 housing one or more I/O adapters].
 
As to Claim 4.     Itakura discloses the computer-implemented method of claim 1, further comprising [Title: Computer apparatus, computer system and method]:
	creating a logical partition comprising a plurality of virtual drawers, wherein each of the plurality of virtual drawers is assigned, in the virtual drawer table, at least one physical processing unit of the plurality of physical processing units [Figs. 1, 4, 13 (Depicts I/O Drawers-720), Section 0005, 0117, 0141: Multi-core design includes plural processor cores of CPU (Central Processing Unit), and virtual server technologies allow plural virtual servers to operate to effectively use CPU; such that physical processors and memory are virtualized by firmware and arbitrary numbers of logical partitions (logical processor) are generated in a computer are used. I/O adapters connected to computer module-100a is connected to virtual switch. The computer system includes one or more computer modules and plural I/O drawers 720 housing one or more I/O adapters]. 

As to Claim 17.  Itakura discloses a computer [Title: Computer apparatus, computer system and method] program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed by a processor on a first vehicle, causes the processor to [Sections 0056, 0067: The memory 105 stores data or the like required when the CPU operates. Storage devices are memory and host manages operations via a processor]:
receive an index number [i.e. identifier, PCI numbers; Section 0053: The components have different indexes] for each of a plurality of physical processing units [Fig. 1 (see Computer Modules 100a-d), Fig. 5 (Table for Computer Modules, see 0096), Sections 0054, 0057, 0099, 0139: The active computer modules-100 includes CPUs 101s. The management port is a communication port for receiving signal for managing the active computer modules-100. The host column in Fig 5 has identifiers of computer modultes-100. Each computer module identifies the logical connection by assigning PCI numbers],  
	 each of the plurality of physical processing units [i.e. Computer Modules-100 includes CPUs-101] communicatively coupled to each of a plurality of switch chips in a leaf-spine topology [Fig. 1 (Illustrates leaf-spine topology), Fig. 5, Section 0054, 0096: The active computer module-100 includes CPU and a chip set. There is a connection between each computer module and switch];
	assign at least one of the plurality of physical processing units [i.e. Computer Modules] to a first virtual drawer [Section 0083, 0141: The VB number constitutes identified value for VS and described in virtual bridge (VB) management table. The computer system includes one or more computer modules and plural I/O drawers 720 housing one or more I/O adapters] by updating an entry in a virtual drawer table [Section 0119: In the virtual management table the entries corresponding to the virtual bridges are updated and value in the port number corresponding to virtual bridge that indicate ports used by I/O adapters of active computer module that are connected] indicating an association between the respective index number of the at least one physical processing unit and an index of the first virtual drawer [Figs. 1, 4, 13 (Depicts I/O Drawers-720), Sections 0117, 0139, 0147, 0148: I/O adapters connected to computer module-100a is connected to virtual switch. Virtual switches to logically connect each computer module and I/O adapters, and each computer module identifies the logical connection by assigning PCI bus numbers. The I/O drawers 720 store one or more PCIe switches. The PCIe in the I/O drawers are connected to one or more I/O adapters and PCIe switches stored in the I/O drawers  via the management port], 
 and perform a drawer management function based on the virtual drawer table [Figs. 1, 4, 13 (Depicts I/O Drawers-720), Sections 0070, 0141, 0148: The entire configuration of the computer system and of each unit focus on management tables for managing correspondence relationship between each of the function units. The computer system includes one or more computer modules and plural I/O drawers 720 housing one or more I/O adapters. I/O drawers connected to management port].

Conclusion
The prior art made of record and not relied upon Tripathi et al. US 20130215754 in particular Fig. 17, Sections 0245, 0228 and Narasimhan et al. US 201400975047 in particular Fig. 1 (Depicts Network includes Spine-Leaf Topology), Fig. 4 (Depicts Memory with Update Logic and Table), Sections 0010-0013 are considered pertinent to applicant's disclosure, See PTO-892. Furthermore, each additional prior arts cited on PTO-892 but not applied contains a disclosed description related to the claimed subject matter found in the Figures and/or description summary.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 8, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477